Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Bourhis et al. US Publication 2021/0120750 who teaches a method for capturing carbon dioxide from a first gas stream and releasing it into a second gas stream, the method comprising: a) contacting a packed bed or fluidized bed with a stream of the first gas, wherein the packed bed or fluidized bed comprises a humidity-sensitive sorbent material that adsorbs carbon dioxide from the first gas stream, and wherein the water vapor pressure in the first gas is less than the equilibrium water vapor pressure for a gas in contact with the sorbent;  b) contacting the packed bed or fluidized bed with a stream of the second gas, wherein the water vapor pressure in the second gas is greater than that of the first gas, thereby releasing the adsorbed carbon dioxide and resulting in a net transfer of carbon dioxide from the first gas stream to the second gas stream;  and c) optionally, repeating steps (a) and (b).
A second prior art is Eisenberger US Publication 2017/0113184 who teaches a method capable of capturing carbon dioxide from ambient air under ambient conditions, the method comprising the steps of: providing energy to a primary production process with co-generated usable process heat, applying the co-generated process heat from said primary process to co-generate steam superheated at ambient pressure, alternately repeatedly exposing a sorbent to capture and stripping/regeneration system stages, the stages comprising: exposing said sorbent to a flow of ambient air during said capture stage, so as to enable said sorbent to capture carbon dioxide from said ambient air and form CO2 laden sorbent, and exposing said CO2 laden sorbent to said co-generated steam during the regeneration phase, so as to cause the stripping of such captured carbon dioxide from the sorbent.
The prior art does not teach or fairly suggest a method to produce water and dry-clean air comprising the steps of: (a) removing water from ambient air to produce a dry air stream; (b) removing CO2 from the dry air stream to produce dry-clean air; (c) recovering the removed water; (d) treating a portion of the recovered water for use as drinking water; and (e) using or selling the remainder of the recovered water for non-drinking applications. The instant invention has found an alternative integrated approach, which is based on the combination of capturing water and carbon dioxide in such a way to make the whole process both carbon negative and cost-effective.  This approach will address two life threatening challenges, i.e. global warming and water scarcity.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772